                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

DEVIN D. BROWN,                               )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:20-CV-9-TAV-HBG
                                              )
ANDERSON COUNTY, TN,                          )
SOUTHERN HEALTH PARTNERS,                     )
STATE OF TENNESSEE,                           )
SHERIFF BARKER,                               )
CHIEF PARKER,                                 )
CAPTAIN VOWELL,                               )
LT. FENTON,                                   )
SGT. HARTSFIELD,                              )
CORPORAL ROBERTS,                             )
DEPUTY ALLEN,                                 )
NURSE MATTHEWS, and                           )
NURSE HUDSON,                                 )
                                              )
              Defendants.                     )


                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42

U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be

granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       Because the Court CERTIFIED in the memorandum opinion that any appeal from

this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P.

24.
    The Clerk is DIRECTED to close the file.

    ENTER:


                             s/ Thomas A. Varlan
                             UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

   s/ John L. Medearis
   CLERK OF COURT




                                       2
